Case 8:18-cr-00480-SDM-TGW Document 21 Filed 09/10/19 Page 1 of 4 PageID 50




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

  UNITED STATES OF AMERICA

        v.                                CASE NO. 8:18-cr-480-T-23TGW

  RYAN PERRIN


                            JOINT STATUS REPORT

        The United States of America, by Maria Chapa Lopez, United States

  Attorney for the Middle District of Florida, files with this Court, pursuant to

  Fed. R. Crim. P. 17.1, the following status report. In response to the

  inquiries in the Court’s Pretrial Discovery Order and Notice of Trial and

  Status Conference of July 23, 2019 (Doc. 13), the United States herein states

  as follows:

        1.      Brief summary of the case’s status and number of remaining
                defendants (and the number of fugitives):

        On or about October 16, 2018, the grand jury indicted the defendant on

  two counts of possessing a firearm while a felon, in violation of 18 U.S.C. §§

  922(g)(1) and 924(a)(2). Doc. 1. The Court held his initial appearance and

  arraignment on July 23, 2019. Doc. 12. The defendant is currently serving a

  state prison sentence, and the Court detained the defendant. Id. The case is

  currently on the Court’s November 2019 trial calendar. Doc. 20.
Case 8:18-cr-00480-SDM-TGW Document 21 Filed 09/10/19 Page 2 of 4 PageID 51




         2.     Possibility of a plea agreement as to each defendant:

         Based on communications with defense counsel, the United States

  understands that the defendant is likely to plead guilty.

         3.     Number of days required for trial:

         The United States estimates that its case-in-chief will take two to three

  days. Defense counsel is still evaluating how long the defendant’s case-in-

  chief will take.

         4.     Pending motions, dates on which they were filed, and whether
                they are ripe for determination:

         There are no pending motions.

         5.     Potential speedy trial problems:

         This case is on the Court’s November 2019 trial calendar, and there are

  no speedy trial problems.




                                          2
Case 8:18-cr-00480-SDM-TGW Document 21 Filed 09/10/19 Page 3 of 4 PageID 52




        The United States has consulted with counsel for the defendant, who

  agrees with the above information.

                                        Respectfully submitted,

                                        MARIA CHAPA LOPEZ
                                        United States Attorney


                                  By:   /s/ Taylor G. Stout____________
                                        Taylor G. Stout
                                        Assistant United States Attorney
                                        United States Attorney No. 171
                                        400 N. Tampa Street, Suite 3200
                                        Tampa, Florida 33602-4798
                                        Telephone: (813) 274-6000
                                        Facsimile: (813) 274-6358
                                        E-mail: taylor.stout@usdoj.gov




                                        3
Case 8:18-cr-00480-SDM-TGW Document 21 Filed 09/10/19 Page 4 of 4 PageID 53




  U.S. v. Perrin                                Case No. 8:18-cr-480-T-23TGW


                          CERTIFICATE OF SERVICE

         I hereby certify that on September 10, 2019, I electronically filed the

  foregoing with the Clerk of the Court by using the CM/ECF system which

  will send a notice of electronic filing to the following:

         Sara L. Mieczkowski, Esquire



                                            /s/ Taylor G. Stout____________
                                            Taylor G. Stout
                                            Assistant United States Attorney
                                            United States Attorney No. 171
                                            400 N. Tampa Street, Suite 3200
                                            Tampa, Florida 33602-4798
                                            Telephone: (813) 274-6000
                                            Facsimile: (813) 274-6358
                                            E-mail: taylor.stout@usdoj.gov
